Title: From Thomas Jefferson to Edmond Charles Genet, 5 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 5. 1793

I shall be late in acknowledging the receipt of your several letters written since my departure from Philadelphia, not having received any of them till the 24th: ult: and most of them only the last night. I have already laid some of them before the President and shall lay the others successively before him at as early moments as the pressure of business will permit.
That of September 30. with the decree of the national convention of March 26. 1793. on the subject of a treaty of commerce was laid before him yesterday, and will be considered with all the respect and interest which its object necessarily requires. In the mean time, that I may be enabled to present him a faithful translation of the decree, I take the liberty of returning the copy to you with a prayer that you will have it examined by your original, and see whether there is not some error in the latter part of the 2d. article, page 2. where the description of the cargo to be reexported from the Islands is so unusual as to induce me to suspect an error in the copyist. Having to return the decree for reexamination, I take the liberty of doing the same by the letter covering it, as in the first lines of the 7th. page the sense appears to me incomplete, and I wish to be able to give it with correctness.
I am able at present to acknowledge the receipt of your letter of October 29. desiring Exequaturs for Messrs. Pennevert and Chervi, but not inclosing their original commissions. It is of indispensable necessity that these originals be produced to the President and copies of them filed of record in my office; because occasions may sometimes occur where authentic copies of them may be required, which cannot be furnished but after an exhibition of the original itself. An exhibition of a copy and a copy from that, would not be received as evidence by our Courts in any case where it should be called for.
 
I must therefore trouble you to send me the originals. I have the honor to be with sentiments of respect Sir, Your most obedient & most humble servant
